Citation Nr: 1001958	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  01-03 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from March 1972 to August 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The Board previously remanded this case in September 2004 and 
May 2008 for further development.

The appeal is once again REMANDED to the Department of 
Veterans Affairs Regional Office.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Board noted in its previous remand in May 2008 that the 
Veteran was seeking service connection for left ear hearing 
loss due to his military occupation specialty as an 
artilleryman and a tank crewman and the loud noises 
associated with these occupations.  Although the Board 
further indicated that the Veteran believed that his left ear 
hearing loss was also affected by a perforated left tympanic 
membrane that was also caused by in-service noise exposure, 
service connection for left ear perforated tympanic membrane 
was denied by the Board in May 2008.  

However, the Board further observed that prior to the VA 
audiological examination in April 2006, the examiner had been 
requested to provide an opinion as to whether the Veteran's 
left ear hearing loss and eardrum perforation were due to 
noise trauma while in the military.  In this regard, the 
Board found that while the examiner provided an opinion that 
there was not enough information to conclude that the 
Veteran's current left ear hearing loss was caused by 
perforation that he received as due to military noise trauma 
without resorting to speculation, he did not provide an 
opinion as to whether there was a relationship between the 
current left ear hearing loss and exposure to acoustic trauma 
in military service.  Thus, the Board concluded that further 
development for an opinion was required, and that an examiner 
still needed to provide an opinion as to whether it is at 
last as likely as not that any current left ear hearing 
impairment originated during service, or was otherwise 
related to service.  

In examining the July 2009 examination report from the 
examination that was conducted in response to the Board's May 
2008 remand, the examiner essentially concludes that service 
connection for the Veteran's left ear hearing loss is not 
warranted because the fluctuations of hearing during service 
could have been related to colds or flu symptoms, these 
fluctuations were not permanent, and that there was no 
documentation of a left ruptured eardrum while serving in the 
military.  However, the Board finds that these observations 
are still not responsive to the question of whether there is 
any relationship between the current left ear hearing loss 
and exposure to acoustic trauma in the military service.  
Indeed, service treatment records reflect that the Veteran 
was specifically evaluated for ear complaints during active 
service in June 1976, September 1979 (at which time it was 
noted that the Veteran experienced ringing in the left ear 
periodically when around tanks), and October 1981.  Thus, 
remand for such an opinion is once again required.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Arrangements should also be made to obtain any additional VA 
treatment records for the Veteran dated since September 2007.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the Veteran dated since 
September 2007.  

2.  The Veteran should be afforded a 
new VA audiological examination to 
determine the nature, extent, onset, 
and etiology of his left ear hearing 
loss.  The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be conducted, and all findings should 
be reported in detail.  The examiner 
should opine as to whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
Veteran's left ear hearing loss had its 
onset in or is related to service, to 
specifically include his in-service 
noise exposure.  In offering these 
opinions, the examiner must acknowledge 
the Veteran's report of a continuity of 
hearing loss since service, and his 
treatment for ear complaints during 
active service.  The rationale for all 
opinions expressed should be provided 
in a legible report.  

3.  The RO should readjudicate the 
Veteran's appeal.  If the benefits 
sought on appeal are not granted, the 
RO should issue a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



